By a stockholder claiming to be the president, against the-other officers and members of the board of directors, to compel
1. The board to elect and designate some person as treasurer.
2. The secretary and general manager to give relator access; to the books and records of said company.
3. The secretary to enter and record the proceedings of the board of directors.
4. The board and officers to recognize relator as president.
5. The secretary and manager to submit a statement in-, writing showing the actual condition of the business.
6. The secretary and manager to deliver up to relator the bank book.
Granted June 28, 1893, with costs.